April 6, 2010 Ms. Jessica Barberich Assistance Chief Accountant Division of Corporate Finance United States Securities and Exchange Commission Washington, D.C. 20549 RE:Realmark Property Investors Limited Partnership - V Dear Ms. Barberich: This letter is in response to your letter dated January 26, 2010 regarding Realmark Property Investors Limited Partnership - V filing of Form 10-K for the year ended December 31, 2008. (c) Property and Equipment, page F-6 1. We are unable to estimate the cost to sell Commercial Park West due to different fees, cost and regulation associated with each state.The current asking price for the property is $4,250,000.Below is a detail of comparable properties that are for sale in the area of Commercial Park West.The average price per square foot from the detail below is $102.The property being held for sale is approximately 36,000 square feet therefore making the asking price of the property $118 per square foot.Based on comparable properties for sale in the area, management believes that the asking price is fair market value and reasonable.Also, there has been one letter of intent to purchase the property on February 13, 2007 for the amount of $3,850,000. Property Address Sale Price Square Feet Price Per Square Foot Distance From EOP 68 T.W. Alexander Drive Durham, NC 27709 7.8 Miles 2905 Meridan Parkway Durham, NC 27713 6.8 Miles 4105 Hospon Road Durham, NC 27713 10.8 Miles Ms. Jessica Barberich April 6, 2010 Page 2 Sincerely, Realmark Property Investors Limited Partnership - V /s/Joseph M. Jayson Individual General Partner
